FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 7/31 Date of reporting period: 10/31/10 Item 1. Schedule of Investments. Franklin Gold and Precious Metals Fund Statement of Investments, October 31, 2010 (unaudited) Common Stocks and other Equity Interests 93.8% Gold and Diversified Resources % OZ Minerals Ltd. Australia $ aPanAust Ltd. Australia a,bPanAustLtd., 144A Australia Royal Gold Inc. United States Gold Exploration and Development 25.4% aAnatolia Minerals Development Ltd. Canada a,bAnatoliaMinerals Development Ltd., 144A Canada aAndean Resources Ltd. Australia a,bAndean Resources Ltd., 144A Australia aBanro Corp. (CAD Traded) Canada aBanro Corp. (USD Traded) Canada aBanro Corp., wts., 9/17/11 Canada Bendigo Mining Ltd. Australia a,cChaliceGold Mines Ltd. Australia a,b,cChaliceGold Mines Ltd., 144A Australia aColossus Minerals Inc. Canada a,bColossusMinerals Inc., 144A Canada aEast Asia Minerals Corp. Canada aG-Resources Group Ltd. Hong Kong a,bG-Resources Group Ltd., 144A Hong Kong dGold Resource Corp., 144A United States a,b,cGranColombia Gold Corp., 144A Canada a,b,cGranColombia Gold Corp., wts., 144A, 8/24/15 Canada aGreat Basin Gold Ltd. Canada a,cGuyanaGoldfields Inc. Canada a,b,cGuyanaGoldfields Inc., 144A Canada almperial Metals Corp. Canada aInternational Minerals Corp. Canada aIvanhoe Australia Ltd. Australia a,blvanhoeAustralia Ltd., wts., 144A, 9/20/11 Australia alvanhoe Mines Ltd. (CAD Traded) Canada alvanhoe Mines Ltd. (USD Traded) Canada a,blvanhoeMines Ltd., 144A Canada aMAG Silver Corp. Canada aNautilus Minerals Inc. Canada a,bNautilusMinerals Inc., 144A Canada a,cNevsun Resources Ltd. Canada a,b,cNevsunResources Ltd., 144A Canada aOsisko Mining Corp. Canada a,bOsiskoMining Corp., 144A Canada a,cRatelGold Ltd. Canada a,b,cRatelGold Ltd., 144A Canada a,bRed5 Ltd., 144A Australia a,cRomarcoMinerals Inc. Canada a,b,cRomarcoMinerals Inc., 144A Canada a,b,cRomarcoMinerals Inc., wts., 144A, 3/03/11 Canada aSandfire Resources NL Australia a,bSandfireResources NL, 144A Australia a,bTorex Gold Resources Inc., 144A Canada a,bTorexGold Resources Inc., wts., 144A, 11/12/11 Canada Long Life Gold Mines 45.7% African Barrick Gold Ltd. United Kingdom Agnico-Eagle Mines Ltd. Canada Alamos Gold Inc. Canada bAlamos Gold Inc., 144A Canada AngloGold Ashanti Ltd., ADR South Africa Barrick Gold Corp. Canada Quarterly Statement of Investments See Notes to Statements ofInvestments. Franklin Gold and Precious Metals Fund Statement of Investments, October 31,2010 (unaudited) (continued) aCentamin Egypt Ltd. Australia a,bCentaminEgypt Ltd., 144A Australia Centerra Gold Inc. Canada bCenterra Gold Inc., 144A Canada a,eCGAMining Ltd. Australia a,b,eCGAMining Ltd., 144A Australia a,bChinaGold International Resources Corp. Ltd., 144A Canada Eldorado Gold Corp. Canada Eldorado Gold Corp., IDR Canada Gold Fields Ltd. South Africa Gold Fields Ltd., ADR South Africa Goldcorp Inc. (CAD Traded) Canada Goldcorp Inc. (USD Traded) Canada aGoldcorp Inc., wts., 6/09/11 Canada Harmony Gold Mining Co. Ltd. South Africa Kingsgate Consolidated Ltd. Australia Kinross Gold Corp. Canada aKinross Gold Corp., wts., 9/17/14 Canada aMineral Deposits Ltd. Australia Newcrest Mining Ltd. Australia Newcrest Mining Ltd., ADR Australia Newmont Mining Corp. United States Randgold Resources Ltd., ADR United Kingdom aSEMAFO Inc. Canada Medium Life Gold Mines 8.2% a,eAlliedGold Ltd. (AUD Traded) Australia a,eAlliedGold Ltd. (CAD traded) Australia a,eAlliedGold Ltd. (GBP Traded) Australia a,b,eAlliedGold Ltd., 144A Australia a,bAurizonMines Ltd., 144A Canada Compania de Minas Buenaventura SA Peru Compania de Minas Buenaventura SA, ADR Peru aGammon Gold Inc. Canada aGolden Star Resources Ltd. Canada IAMGOLD Corp. (CAD Traded) Canada IAMGOLD Corp. (USD Traded) Canada aNew Gold Inc. Canada a,bPrimeroMining Corp., 144A Canada a,bPrimeroMining Corp., 144A, wts., 7/20/15 Canada a,bRealGold Mining Ltd., 144A Hong Kong aSan Gold Corp. Canada a,bSanGold Corp., 144A Canada a,eSt.Barbara Ltd. Australia a,b,eSt.Barbara Ltd., 144A Australia Yamana Gold Inc. Canada bYamana Gold Inc., 144A Canada Platinum & Palladium 9.1% aAnglo Platinum Ltd. South Africa Aquarius Platinum Ltd. South Africa aEastern Platinum Ltd. Canada Impala Platinum Holdings Ltd. South Africa Impala Platinum Holdings Ltd., ADR South Africa aLonmin PLC United Kingdom aMvelaphanda Resources Ltd. South Africa a,eplatinum Group Metals Ltd. Canada a,b,eplatinumGroup Metals Ltd., 144A Canada Silver Mines 3.9% Fresnillo PLC United Kingdom aHecla Mining Co. United States Franklin Gold and Precious Metals Fund Statement of Investments, October 31,2010 (unaudited) (continued) Hochschild Mining PLC United Kingdom 3,600,000 27,814,644 'Silver Wheaton Corp. Canada 950,000 27,312,500 'Tahoe Resources Inc. Canada 351,000 3,442,526 ',bTahoe Resources Inc., 144A Canada 1,836,800 18,014,908 152,295,361 Total Common Stocks and other Equity Interests (Cost $1,668,774,530) 3,657,610,658 Convertible Bonds (Cost $1,491,202) 0.1% Non-Energy Minerals 0.1% bFirst Uranium Corp., cvt., senior secured note, 144A, 7.00%, 3/31/13 Canada 1,500,000 CAD 1,305,659 Total Investments before Short Term Investments (Cost $1,670,265,732) 3,658,916,317 Short Term Investments (Cost $238,364,882) 6.1% Money Market Funds 6.1% ','Institutional Fiduciary Trust Money Market Portfolio, 0.00% United States 238,364,882 238,364,882 Total Investments (Cost $1,908,630,614) 100.0% 3,897,281,199 other Assets, less Liabilities O.O%t 1,377,265 Net Assets 100.0% $ 3,898,658,464 tRounds to less than 0.1% of net assets. 'Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At October 31, 2010, the aggregate value of these securities was $722,766,734 representing 18.54% of net assets. c See Note 5 regarding holdings of 5% voting securities. d See Note 4 regarding restricted securities. 'The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. Franklin Gold and Precious Metals Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Gold and Precious Metals Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund's Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Fund may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund's portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 3. INCOME TAXES At October 31, 2010, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 2,457,218,136 Unrealized appreciation $ 2,003,740,944 Unrealized depreciation (563,677,881 ) Net unrealized appreciation (depreciation) $ 1,440,063,063 4. RESTRICTED SECURITIES At October 31, 2010, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES Investments in "affiliated companies" for the Fund for the three months ended October 31, 2010, were as shown below. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund's investments and are summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. The following is a summary of the inputs used as of October 31, 2010, in valuing the Fund's assets and liabilities carried at fair value: The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For information on the Fund's policy regarding other significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GOLD AND PRECIOUS METALS FUND By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date December 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 28, 2010 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief
